DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 26, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not appear to include the following reference signs mentioned in the description: “270” designating a second shield (para. 23, last sentence), “305” designating an opening through the target bar assembly (para. 24), “317” designating a second target bar assembly opening (para. 25), “380” designating a target ready position (para. 34), and “390” designating a target down position (para. 35). 
The drawings are objected to because in Fig. 1 there appears to be a superfluous number “30” which should be deleted (see annotated Fig. 1 below).

    PNG
    media_image1.png
    225
    382
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 21, last line, “snuggly” should read --snugly--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5, 11, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “the tang receptacle” in lines 1-2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the tang receptacle” will be interpreted to mean --the tang receiver--.
Claim 4 recites the limitation “the pivot disk retaining recess” in line 1. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the pivot disk retaining recess” will be interpreted to mean --the cylindrical recess--.
Claim 5 recites the limitation “the pivot disk retaining recess” in line 3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the pivot disk retaining recess” will be interpreted to mean --the cylindrical recess--.
Regarding claim 11, it is unclear whether a target channel is being claimed as part of the invention. Independent claim 7 introduces the target channel in the context of a functional limitation of the securing portions (see lines 11 and 15) but does not appear to claim the target channel as part of the claimed target mounting system. However, claim 11 defines a shaft and a target bar assembly in terms of claimed structural relationships between the target channel and the shaft and target bar assembly. The scope of these limitations in claim 11 is unclear because the target channel has not been clearly claimed as part of the invention.
Claim 14 recites the limitation “the first pivot disk bracket assembly” in line 2. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, the “pivot disk bracket assembly” introduced in claim 12, lines 4-5, will be interpreted to be the --first pivot disk bracket assembly--.
Further regarding claim 14, the limitations “removing the first pivot disk bracket assembly from the target channel” in line 2 and “the second pivot disk bracket assembly that is still mounted on the target channel” in lines 3-4 and 8-9 are unclear, because the claims do not recite mounting the first and second pivot disk bracket assemblies on the target channel. Claim 13 describes the purpose of the first and second securing portions as being “for mounting the [respective] pivot disk bracket assembly to the target channel”, but the claims do not recite a step of mounting the second pivot disk assembly to the target channel or otherwise define the pivot disk bracket assemblies as being mounted to the target channel. 
Further regarding claim 14, there is insufficient antecedent basis in the claims for “the cylindrical recess” in line 7. For the purpose of examination, “the cylindrical recess” will be interpreted to mean --the second recess--.
Further regarding claim 14, the limitation “sliding the removed first pivot disk bracket assembly first pivot disk retaining portion cylindrical recess onto the first tang of the new target” in lines 10-11 is unclear, for several reasons:
First, the phrase “the removed first pivot disk bracket assembly first pivot disk retaining portion cylindrical recess” is itself unclear, because the claims from which claim 14 depends do not recite a first pivot disk retaining portion or a cylindrical recess. For the purpose of examination, “the removed first pivot disk bracket assembly first pivot disk retaining portion cylindrical recess” will be interpreted to mean --the recess of the pivot disk retaining portion of the removed first pivot disk bracket assembly--. (See note above regarding the interpretation of “first pivot disk bracket assembly.”)
Second, claim 14 previously recites inserting “one of the new target tangs” with its attached pivot disk into the cylindrical recess of the second pivot disk retaining portion, in lines 7-9. “One of the new target tangs” is understood to broadly encompass either of the first tang or the second tang of the new target. However, claim 14 then specifies sliding the cylindrical recess of the first pivot disk bracket assembly onto the first tang, in lines 10-11. The broader recitation in lines 7-9, which would encompass inserting the first tang into the recess of the second pivot disk retaining portion, combined with the narrower recitation in lines 10-11, which appears to specify sliding the recess of the first pivot disk retaining portion onto the first tang, introduces confusion with respect to the arrangement of tangs in the first and second pivot disk bracket assemblies. The examiner notes that this rejection could be overcome by replacing “one of the new target tangs” in line 7 with --the second tang of the new target--. 
Third, it is unclear how the pivot disk that is attached to the first tang is related to the sliding step, because the pivot disk that is attached to the first tang (in the attaching step) appears to be omitted from the sliding step. For the purpose of examination, “onto the first tang of the new target” in line 11 will be interpreted in view of Applicant’s disclosure to mean --onto the first tang of the new target with its attached pivot disk--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belov (Russian Patent No. RU 185,798 U1, hereinafter Belov).
Regarding claim 1, Belov discloses a target mounting system (Fig. 1; see English machine translation of Abstract and Description, pg. 1-2), comprising: a target (2) having a top, a bottom, a front, a back, a first side and a second side; a tang (projection 3) extending outwardly from the first side near the bottom; a cylindrical pivot disk (bushing 5) defining a tang receiver (hole 4) shaped and arranged for receiving the tang (3); and a pivot disk bracket assembly (side plate 7) having a pivot disk retaining portion (hole 6) and a securing portion for mounting the pivot disk bracket assembly (forward portion of side plate 7 for mounting side plate 7 to shield 9, or lower portion of side plate 7 for mounting side plate 7 to base 1). The phrase “for mounting the pivot disk bracket assembly to a target channel” is a functional limitation of the claimed securing portion; the target channel is not claimed as part of the invention. With respect to functional limitations, the examiner notes that an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, Belov teaches the claimed structural limitations of the target mounting system, as discussed above, and the securing portion is capable of performing the functional limitation of mounting the pivot disk bracket assembly (7) to a target channel (e.g., in the same way that the securing portion mounts the pivot disk bracket assembly 7 to the shield 9 or to the base 1). The pivot disk retaining portion (6) has a cylindrical recess (hole 6) arranged for receiving the cylindrical pivot disk (bushing 5) such that the pivot disk (5) is rotatable within the cylindrical recess (see Abstract, lines 6-7, and Description, pg. 2, lines 29-30, “the bushings 5 … are rotated in the holes 6 of the side plates 7”). When the tang (3) is arranged in the pivot disk tang receiver (4) and the pivot disk (5) is arranged in the cylindrical recess (6), the tang (3) and pivot disk (5) are rotatable within the cylindrical recess (6; Description, pg. 2, lines 18-32).
Regarding claim 2, Belov further discloses a second tang (second projection 3, Fig. 1; Abstract, line 5, “projections”) extending outwardly from the second side of the target (2) near the bottom, the second tang (3) arranged opposite the tang discussed above (see Fig. 1); a second cylindrical pivot disk (second bushing 5; Abstract, line 6, “bushings”) defining a tang receiver (hole 4) shaped and arranged for receiving the second tang (3); and a second pivot disk bracket assembly (second side plate 7) having a pivot disk retaining portion (hole 6) and a securing portion for mounting the pivot disk bracket assembly (forward portion of second side plate 7 for mounting side plate 7 to shield 9, or lower portion of second side plate 7 for mounting side plate 7 to base 1). As discussed above, the securing portion is capable of performing the functional limitation of mounting the second pivot disk bracket assembly to a target channel. The pivot disk retaining portion (6) has a cylindrical recess (hole 6) arranged for receiving the second cylindrical pivot disk (5) such that the pivot disk (5) is rotatable within the cylindrical recess (6; see Abstract, lines 6-7, and Description, pg. 2, lines 29-30, “the bushings 5 … are rotated in the holes 6 of the side plates 7”). When the second tang (3) is arranged in the second pivot disk tang receiver (4), the second cylindrical pivot disk (5) is arranged in the cylindrical recess (6) of the second pivot disk bracket assembly (7) and the target front is in a vertical position (Fig. 2), the target (2) will rotate (to the position of Fig. 3) when the front is impacted by a bullet (Description, pg. 2, lines 28-32).
Regarding claim 3, Belov further discloses (Fig. 1) the tang (3) is rectangular shaped and the tang receiver (4) has a complementary shape that surrounds the tang (see partial view of Fig. 1 below, enlarged for better visibility of the rectangular shape of the projection 3 and complementary hole 4).

    PNG
    media_image2.png
    235
    416
    media_image2.png
    Greyscale

	Regarding claim 4, Belov further discloses the cylindrical recess (6) comprises a closed back (formed by plate 8; Abstract, lines 7-8).
	Regarding claim 5, Belov further discloses the pivot disk bracket assembly (7) comprises a shield (plate 8; Abstract, lines 7-8) attached to the pivot disk retaining portion (6), the shield (8) comprising a closed back for the cylindrical recess (6).
	Regarding claim 6, the limitation “wherein the pivot disk retaining portion is arranged generally perpendicular to the target channel” is a conditional functional limitation that is performed “when the securing portion is attached to the target channel.” As noted above for claim 1, the target channel is not claimed as part of the invention. Belov teaches all of the claimed structural limitations of the target mounting system, as discussed above, and the pivot disk retaining portion (6) of Belov is capable of performing the claimed functional limitation, because the pivot disk retaining portion (6) is arranged generally perpendicularly to the component (1 or 9) to which the securing portion of the pivot disk assembly bracket (7) is configured to be attached (see Fig. 1).
Regarding claim 7, Belov discloses a target mounting system (Fig. 1; see English machine translation of Abstract and Description, pg. 1-2), comprising: a target (2) having a top, a bottom, a front, a back, a first side and a second side; a first tang (first of two projections 3) extending outwardly from the first side near the bottom; a second tang (second of two projections 3) extending outwardly from the second side near the bottom, the second tang (3) arranged opposite the first tang (3, Fig. 1); a first cylindrical pivot disk (first of two bushings 5) defining a tang receiver (hole 4) shaped and arranged for receiving the first tang (3); a second cylindrical pivot disk (second of two bushings 5) defining a tang receiver (hole 4) shaped and arranged for receiving the second tang (3); a first pivot disk bracket assembly (first of two side plates 7) having a pivot disk retaining portion (hole 6) and a securing portion for mounting the first pivot disk bracket assembly (forward portion of first side plate 7 for mounting side plate 7 to shield 9, or lower portion of first side plate 7 for mounting side plate 7 to base 1), the pivot disk retaining portion (6) having a cylindrical recess (6) arranged for receiving the first cylindrical pivot disk (5) such that the first pivot disk (5) is rotatable within the cylindrical recess (see Abstract, lines 6-7, and Description, pg. 2, lines 29-30, “the bushings 5 … are rotated in the holes 6 of the side plates 7”); and a second pivot disk bracket assembly (second of two side plates 7) having a pivot disk retaining portion (hole 6) and a securing portion for mounting the second pivot disk bracket assembly (forward portion of second side plate 7 for mounting side plate 7 to shield 9, or lower portion of side plate 7 for mounting side plate 7 to base 1), the pivot disk retaining portion (6) having a cylindrical recess (6) arranged for receiving the second cylindrical pivot disk (5) such that the second pivot disk (5) is rotatable within the cylindrical recess (see Abstract, lines 6-7, and Description, pg. 2, lines 29-30). When the first and second tangs (3) are arranged in their respective pivot disk tang receivers (4) and the first and second cylindrical pivot disks (5) are arranged in their respective cylindrical recesses (6) of the first and second pivot disk bracket assemblies (7), the target (2) is mounted and will rotate (to the position of Fig. 3) when the front is impacted by a bullet (Description, pg. 2, lines 28-32).
The examiner notes that the target channel is not claimed as part of the target mounting system. The limitations “for mounting the first pivot disk bracket assembly to a target channel” in line 11, “for mounting the second pivot disk bracket assembly to the target channel” in line 15, and “when … the first and second pivot disk bracket assemblies are secured to the target channel, the target is mounted on the target channel” in lines 18-21 are functional limitations of the claimed target mounting system. As noted above, an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, Belov teaches all of the claimed structural limitations of the target mounting system, as discussed above, and the  securing portions of the pivot disk bracket assemblies (7) are capable of performing the functional limitations of mounting the pivot disk bracket assemblies (7) to a target channel (e.g., in the same way that the securing portions mounts the pivot disk bracket assemblies 7 to the shield 9 or to the base 1), in which case the target (2) would also be mounted on the target channel (since the target 2 is mounted to the pivot disk bracket assemblies 7 as discussed above).
	Regarding claim 8, Belov further discloses that when the target (2) is mounted in a target ready position (Fig. 2) and is struck by a ballistic round, the target (2) will freely rotate to a target down position (Fig. 3) and is rotatable back to the target ready position (Description, pg. 2, lines 28-32). The limitation “when the target is mounted on the target channel” is a conditional limitation. As discussed above, the target channel is not claimed as part of the invention. Belov teaches all of the claimed structural limitations of the target mounting system and would perform the same functions of freely rotating to the target down position and being rotatable back to the target ready position when mounted on a target channel, because these functions are provided by the tangs, the cylindrical pivot disks, and the cylindrical recesses in the pivot disk bracket assemblies as discussed above.
	Regarding claim 9, Belov further discloses each cylindrical recess (6) comprises a closed back (formed by plate 8; Abstract, lines 7-8).
Regarding claim 10, Belov further discloses (Fig. 1) the first and second tangs (3) are rectangular shaped and the first and second pivot disk tang receivers (4) have a complementary shape constructed to surround the respective first and second tangs (see partial view of Fig. 1 above, enlarged for better visibility of the rectangular shape of the projection 3 and complementary hole 4).
Regarding claim 12, Belov discloses a method of using a target mounting system (Fig. 1), the steps comprising: providing a target mounting system (Fig. 1; see English machine translation of Abstract and Description, pg. 1-2) comprising a target (2) having a top, a bottom, a front, a back, a first side and a second side; a tang (projection 3) extending outwardly from the first side near the bottom; a pivot disk (bushing 5) defining a tang receiver (hole 4) shaped and arranged for receiving the tang (3); and a pivot disk bracket assembly (side plate 7) having a pivot disk retaining portion (hole 6) and a securing portion for mounting the pivot disk bracket assembly (forward portion of side plate 7 for mounting side plate 7 to shield 9, or lower portion of side plate 7 for mounting side plate 7 to base 1). The pivot disk retaining portion (6) has a recess (hole 6) arranged for receiving the pivot disk (bushing 5) such that the pivot disk (5) is rotatable within the recess (6; see Abstract, lines 6-7, and Description, pg. 2, lines 29-30, “the bushings 5 … are rotated in the holes 6 of the side plates 7”). The method includes arranging the target mounting system for a target practice session (Fig. 2), arranging the target (2) to a target ready position (Fig. 2), striking the front of the target (2) with a ballistic round causing the target (2) to move to a target down position (Fig. 3; Description, pg. 2, lines 28-32), and rotating the target (2) from the target down position (Fig. 3) to the target ready position (this being a necessary step for repeated use of the target, the purpose of the invention being for increased service life, i.e., repeated use; see pg. 2, lines 28-32). 
The examiner notes that the phrase “for mounting the pivot disk bracket assembly to a target channel” is a functional limitation of the claimed securing portion; the claim does not recite the target channel as part of the target mounting system and does not recite a step of securing the bracket assemblies to the target channel as part of the claimed method. Belov teaches all of the claimed method steps, including providing the target mounting system having all of the claimed structural features as discussed in detail above, and the securing portion of Belov is capable of performing the functional limitation of mounting the pivot disk bracket assembly (7) to a target channel (e.g., in the same way that the securing portion mounts the pivot disk bracket assembly 7 to the shield 9 or to the base 1). Therefore, Belov anticipates the invention as claimed.
Regarding claim 13, Belov further discloses a second tang (second projection 3, Fig. 1; Abstract, line 5, “projections”) extending outwardly from the second side of the target (2) near the bottom, the second tang (3) arranged opposite the tang discussed above (see Fig. 1); a second pivot disk (second bushing 5; Abstract, line 6, “bushings”) defining a tang receiver (hole 4) shaped and arranged for receiving the second tang (3); and a second pivot disk bracket assembly (second side plate 7) having a second pivot disk retaining portion (hole 6) and a second securing portion for mounting the pivot disk bracket assembly (forward portion of second side plate 7 for mounting side plate 7 to shield 9, or lower portion of second side plate 7 for mounting side plate 7 to base 1). The securing portion is capable of performing the functional limitation of mounting the second pivot disk bracket assembly to a target channel, as discussed above. The second pivot disk retaining portion (6) has a second recess (hole 6) arranged for receiving the second pivot disk (5) such that the pivot disk (5) is rotatable within the second recess (6; see Abstract, lines 6-7, and Description, pg. 2, lines 29-30, “the bushings 5 … are rotated in the holes 6 of the side plates 7”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Belov in view of Bickel (US Patent Pub. 2018/0087881, hereinafter Bickel).
Regarding claim 11, Belov teaches the claimed invention substantially as claimed, as set forth above for claim 8. Belov does not teach a shaft, a target bar assembly, and a reset arm in the claimed arrangement. However, Bickel discloses a shooting target system (Figs. 29-32; para. 0076) comprising a shaft (shaft of reset assembly 152, see annotated Fig. 32 below) arranged below a target channel (formed by target support 155 and front plate 154); a target bar assembly (reset assembly 152) attached to the shaft and mounted to the target channel (154, 155); and a reset arm (target resetting arm 159) extending from the shaft, wherein when a target (156) is in a target down position, the reset arm (159) may be used to rotate the target (156) to a target ready position (para. 0076, lines 19-25). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belov by adding a shaft arranged below a target channel, a target bar assembly attached to the shaft and mounted to the target channel, and a reset arm extending from the shaft and configured to rotate the target to the target ready position, as taught by Bickel, in order to allow for a quick reset of the target.

    PNG
    media_image3.png
    469
    448
    media_image3.png
    Greyscale

Regarding claim 14, Belov teaches the claimed invention substantially as claimed, as set forth above for claim 13. Belov further teaches replacing the target (see English machine translation, pg. 2, lines 18-20, “replacing the entire target language [i.e., target tongue 2]”). For clarity, the examiner notes that the translated phrase “target language” in the English machine translation is understood to refer to the target tongue (2) shown in Figs. 1-3. Replacing the target (2) is understood to include separating the target (2) from the pivot disk bracket assemblies (7), disengaging any pivot disks (5) still connected to the target tangs (3), attaching the pivot disks (5) on first and second tangs (3) of a new target (in the same manner described for the original target 2; see Description, pg. 2, lines 23-25), and inserting the tangs (3) of the new target (2) with their attached pivot disks (5) into the recesses (6) of the disk retaining portions of their respective pivot disk bracket assemblies (in the same manner described for the original target 2; see Description, pg. 2, lines 25-26), such that the new target (2) is secured between the two pivot disk bracket assemblies (7) and is rotatable between the target ready position (Fig. 2) and the target down position (Fig. 3).
Belov does not teach removing the first pivot disk bracket assembly from a target channel, sliding the recess of the removed first pivot disk bracket assembly onto the first tang of the new target, and mounting the first pivot disk bracket assembly onto the target channel when replacing the target. However, Bickel teaches a similar method of using a target mounting system (Figs. 29-32; para. 0076), which similarly includes a target (156) with first and second tangs (see annotated partial view of Fig. 32 below) and first and second bracket assemblies (158; see Figs. 29 and 31-32) each having a retaining portion with a recess for rotatably retaining the tangs of the target (156) and a securing portion for mounting the bracket assembly (158) to a target channel (154, 155). Bickel teaches removably mounting the bracket assemblies (158) to the target channel (154, 155, Fig. 31; para. 0076, lines 15-17; para. 0082, using hooks and slots for assembly and disassembly), which is understood to include removing and mounting (i.e., disassembling and reassembling) the first bracket assembly (158) with respect to the target channel (154, 155), in order to facilitate repair without the use of additional tools (para. 0004, lines 1-4; para. 0082). 

    PNG
    media_image4.png
    220
    385
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Belov by removably mounting the first and second pivot disk bracket assemblies of Belov to a target channel as taught by Bickel, and by removing the first pivot disk bracket assembly from the target channel, sliding the recess of the removed pivot disk bracket assembly onto the first tang of the new target, and re-mounting the first pivot disk bracket assembly onto the target channel to replace the target (where replacing the target includes the separating, disengaging, attaching, and inserting steps of Belov as discussed above), so that the target can be easily replaced without the need for additional tools. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the separating and inserting steps while leaving the second pivot disk bracket assembly still mounted on the target channel, because one of ordinary skill in the art would recognize that only one of the two bracket assemblies would need to be removed in order to free the old target and insert the new target.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sommerfeld (US Patent No. 1,162,814), Sovine (US Patent No. 6,776,418), Lambert (US Patent No. 6,994,349), Bateman (US Patent No. 7,175,181), Côté et al. (US Patent No. 9,927,214), and Sun (US Patent No. 10,502,535) each disclose a target mounting system comprising a target with at least one tang and a bracket assembly comprising a recess for rotatably receiving the tang, and are cited here as representative of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 5, 2022/